 In the Matter of ARMOUR ANDCOMPANYandUNITEDPACKINGHOUSEWORKERS OF AMERICA, C. I.O.Case No. 17-R-1151.-Decided August 28,1945Mr. J. C. Moore,of Chicago, Ill., andMr. C. M. Stewart,of South St.Joseph, Mo., for the Company.Mr. Willard Murphy,of Kansas City, Mo., for the Union.Miss Ruth E. Bliefdeld,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Armour and Company, South St. Joseph, Missouri, hereincalled the Company, the National Labor Relations Board' providedfor an appropriate hearing upon due notice before Margaret L. Fassig,Trial Examiner.Said, hearing was held at St. Joseph, Missouri, onJuly 5, 1945.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings,made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYArmour andCompany, an Illinois corporation, is engaged in theslaughtering of livestock and the processing of meat products in plantsestablished throughout the United States.We are here concernedsolely with its South'St. Joseph,Missouri,plant.At this plant theCompany's annual production exceeds $1,000,000 in value; it ships 50percent of its products outside the State ofMissouri.63 N L.R. B., No. 92.582 ARMOUR AND COMPANY583The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its restaurant employees in theSouth St. Joseph plant until the Union has been certified by the Boardin an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union i epresents a substantial number ofeniployees in the unit hereinafter found appropriate.'We find that a question affecting colmerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Sect ion 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;TIIE DETERMINATION OF REPRESENTATIVESThe Union and the Company agree that the restaurant employees inthe Company'sSouth.St. Joseph,Missouri,plant, exclusive of thecook and assistant cook, may properly be included in the productionand maintenance unit in which the Union is the recognized exclusivecollective bargaining representative.In a prior proceeding the Board found that a production and main-tenance unit is appropriate at this plant.2The Board subsequentlyincluded othergroups withi nthat unit.'At present the Company andthe Union are parties to a contract covering production and mainte-nance employees.The Company operates a restaurant at the South St. Joseph plantfor the benefit of its employees.There are approximately eight em-ployees in the restaurant.The cook and assistant cook, whom theparties agree to exclude as supervisory employees, are i'n charge of therestaurant.We are of the opinion that the restaurant employees,excluding the cook and assistant cook, may properly be included in theThe Trial Examiner reported that the Union submitted four membership cards all ofwhich bore apparently genuine original signatures, that the names of all persons appearingon the cards were listed on the Company's pay roll of July 2, 1945, which contained thenames of six employees in the appropriate unit, and that the cards were dated May 1, 1945.2Matter of Armour d Company,9 N L R. B. 1239.'Matter of Armour d Company,40 N. L R. B 1333;Matter of Armour & Company,55N L R B. 972;Matter of Armour d Company/,60 N. L it. B. 341,Matter of Armour &Company/,61 N L R B 758 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDexisting production and maintenance unit, if the employees so desire.4We shall, therefore, direct an election only among the restaurantemployees to determine whether or not they desire to be representedby the Union. In the event that a majority of these employees selectthe Union as their bargaining representative, they will thereby haveindicated their desire to be part of the unit presently represented bythe Union, and will be part of such unit.We shall, accordingly, direct that the question concerning repre-sentation which has arisen be resolved by an election by secret ballotamong all restaurant employees at the South St. Joseph, Missouri,plant of the Company, excluding the cook and assistant cook and anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees, or effectively recommend such action.We shall further direct that those eligible to vote shall be the em-ployees in the voting group who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Di-rection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relationstions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour andCompany, South St. Joseph, Missouri, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventeenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the voting group described in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby United Packinghouse Workers of America, C. I. 0., for the pur-poses of collective bargaining.4 SeeMatter of Armourand Company,60 N. L.R. B. 740.